The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Defendant’s assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [1979]), and has submitted an affidavit in which he states that there are no meritorious issues for appeal. Upon our review of the record, we conclude that nonfrivolous issues exist concerning the determination of defendant’s risk level classification, with regard to both the assessment of the risk factor points challenged by defendant, and the application of an automatic override for a prior felony conviction of a sex crime (see People v Moore, 115 AD3d 1360, 1360-1361 [2014]). We therefore relieve counsel of his assignment and assign new counsel to brief these issues, as well as any other issues that counsel’s review of the record may disclose. (Appeal from Order of Wayne County Court, John B. Nesbitt, J. — Sex Offender Registration Act).
Present — Scudder, EJ., Centra, Carni, Lindley and Whalen, JJ.